Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 1 of 7. PageID #: 1419




                               UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                       EASTERN DIVISION



  UNITED STATES OF AMERICA,                           Case No. 1:13 CR 467


                 Plaintiff,

                 vs.                                  ORDER



  DARNELL NASH,

                 Defendant.



         This matter is before the Court on Defendant's Motion to Reduce Sentence Pursuant to


  18 U.S.C. § 382(c)(l)(A)(i)for Immediate Compassionate Release. (ECF # 190). The Court

  appointed the Federal Public Defender, and they filed a Supplement to Defendant Nash's

  motion.' (ECF #193). The Government filed a Response in Opposition to Defendant's Motion.

 (ECF #196). Due to the seriousness ofthe claims made in the Motion,the Court conducted a

  status conference and ordered the parties to retrieve additional information from the Bureau of

 Prisons. Upon receipt this information, both parties filed supplemental briefs updating their

 respective arguments. (ECF #202,209,213,215,217,218, 219). The Transgender Law Center

  also filed a Letter in support of Ms. Nash's request. (ECF #201).

         Under the terms ofthe First Step Act, 18 U.S.C. §3582(c)(1)(A), an inmate may file a

 request with the court to modify an imposed term ofimprisonment for "extraordinary and



         'Ms. Nash is in the process of gender reassignment and, according to her filings, currently
 identifies as female. All pronouns referencing Defendant Nash will, therefore, be feminine.
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 2 of 7. PageID #: 1420




  compelling reasons." Prior to taking such action, however,the inmate is required to request that

  the Director ofthe Bureau ofPrisons("BOP")file a motion on his behalf, and to "fully exhaust[]

  all administrative rights to appeal a failure ofthe BOP to bring a motion." Id. Administrative

  rights are exhausted when the warden refuses to recommend that the BOP file a compassionate

  release motion with the court, and the prisoner appeals the denial using the BOP's

  Administrative Remedy program, or ifthere has been a "lapse of30 days from the receipt ofsuch

  a request by the warden ofthe defendant's facility." Program Statement 1330.18; 28 C.F.R.

  542(B), The Sixth Circuit has interpreted this to mean that the exhaustion requirement is satisfied

  thirty days after a warden receives a request by an inmate, regardless of whether any

  administrative appeals are available or have been pursued. See, United States v. Alam,960 F.3d

  831 (b"* Cir. 2020). This exhaustion requirement is "mandatory" ifinvoked by the government

  and is not subject to any "judge-made exceptions." Alam,960 F.3d at 834. There are no

  equitable exceptions "to account for irreparable harm or futility," including in cases involving

  COVID-19. Id. at 835-36; USA v. Minor, Case No. 20-3467, at 3(6* Cir. March 2,2021). Ms.

  Nash filed a request for compassionate release with the Warden on January 5,2021. As ofthe

  date of her counsel's most recent briefing, filed February 17,2021, she had received no response

 to this request. As more than 30 days have passed since the request was made,this motion is

  properly before this Court.

         In order to justify compassionate release a court must:(1)find that extraordinary and

  compelling reasons warrant a sentence reduction; and(2)consider the applicable §3553(a)

 factors. See, United States v. Jones, Case No 20-3701, at 9(6* Cir., Nov. 20,2020). The Sixth

  Circuit has recently stated that, following the passage ofthe First Step Act,the policy statements

  set forth in U.S.S.G. §1B1.13 are not "applicable" policy statements that court must consider in

  making a decision on a compassionate release motion brought directly by an inmate. United
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 3 of 7. PageID #: 1421




  States V. Elias, Case No. 20-3654 (6"* Cir., January 6,2021); Jones at 13; Minor at 2. Therefore,

  "[ujntil the Sentencing Commission updates §1B1.13 to reflect the First Step Act, district courts

  have full discretion in the interim to determine whether an 'extraordinary and compelling' reason

 justifies compassionate release when an imprisoned person files a §3582(c)(1)(A) motion."

  Jones at 13. A "compassionate release decision is discretionary, not mandatory." Jones at 9; Cf.

  United States v. Curry,606 F.3d 323,330(6^" Cir. 2010).

         Ms. Hash's pre-sentence report and most recent submissions indicate that she identifies as

  a transgender woman. (ECF #184). She began the medical transformation of gender

  reassignment approximately aroimd the age of 18. She has had several surgeries and takes

  hormonal medication, but has not completed the process, at least in part because ofthe time she

  has spent in jail. (ECF #104). Because her reassignment is not complete, she has some female

  features but also retains some biologically male features. She is currently being housed at a male

  prison. Prior to sentencing she reported having a history of mental and emotional health issues

  arising from gender dysphoria, as well as multiple suicide attempts. She also reported that her

  gender identity made her the victim of discrimination and violence throughout her life.

  Following a sexual assault that occurred while she was in custody at Cuyahoga Coimty Jail, she

  was diagnosed with Post-Traumatic Stress Disorder. All ofthis was known to the Court at the

  time of sentencing, however, when balanced with all ofthe other factors that must be considered

  under 18 U.S.C. §3553,failed to justify a downward departure in her sentence. The Court of

  Appeals reviewed whether Ms. Nash's gender dysphoria and desire to transition from male to

 female required a downward departure and determined that it did not. (ECF #128,129). Her

  sentence was,therefore, affirmed. (Id.).

         Ms. Hash now argues that because of her transgender status, the BOP has been unable to

  protect her from multiple instances ofrape and sexual assault. It is an unfortunate truth that such
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 4 of 7. PageID #: 1422




  assaults can and do occur in prison, whether or not the victim is transgender. The BOP has

  procedures in place to to assist inmates who have suffered from such assaults, and,to the best of

  its ability, to protect especially vulnerable inmates from future assaults. Unfortunately, due to

  the constraints ofthe prison environment and the wide variety of people it must manage,these

  procedmes are not fool proof. The BOP reports show that Ms. Nash reported several allegations

  of assaixlt and rape, and that the BOP offered her access to medical and mental health care. The

  reports also show that the BOP investigated Ms. Hash's claims, some of which were

  substantiated and prosecuted,^ and some which were not. Ms. Nash was recommended for cell

  placement only with inmates who did not have an "increased risk ofsexual abusiveness," and for

  a greater level of supervision in work and education assignments. (EOF #213-2). She has been

  repeatedly placed in Special Housing Units("SHU")as a means ofprotection, and has been

  transferred from facilities where she has alleged she was subject to abuse. She feels that these

  measures are punitive rather than protective, but they are both means by which the BOP attempts

  to ensure the safety ofinmates with special security issues. Although she complains now that her

  risk is heightened due to her placement in a men's institution, the reports show that she

  previously asked to be transferred into a men's facility. (EOF #215-1).

         There is no dispute that Ms. Hash's life has been negatively affected by the combination

  of her incarceration, her gender dysphoria, the state of her gender reassignment process, and

  other mental health issues. Unfortunately, however,this does not make her case so exceptional

  in the context of prison life that it compels a reduction in her sentence. Sadly, there are

  innumerable people in prison who suffer from mental health issues and emotional trauma, and

  there are a multitude of reasons that make some inmates more susceptible to abuse and assault.

  In addition, there are a sufficient number ofinmates with gender identity disorder("GID")that


         ^ Ms.Hash claims that a guard was involved in one ofthe most egregious assaults ageiinst
  her. That guard has since been convicted and is awaiting sentencing.
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 5 of 7. PageID #: 1423




  the BOP has policy in place to manage the specific health and safety issues associated with this

  diagnosis? No person deserves to he raped or assaulted, and the pain and trauma caused hy such

  acts are never intended as part of any sentence imposed hy the Court. Nonetheless, the Court

  cannot simply release every prisoner who has suffered such an atrocity. The BOP uses what

  means it has available to provide as much security as possible to its inmates and staff, and to

  prevent violence within its institutions. When these measures fail, there are administrative

  procedures and other legal avenues hy which those failures can be assessed and addressed.

         Even if Ms. Nash's circumstances were so extraordinary and compelling as to justify a

  reduction in sentence, the Court must also balance all ofthe §3553 sentencing factors, including

  hut not limited to, the nature and circumstances ofthe offense, the history and character ofthe

  defendant, the need for the sentence originally imposed,the protection ofthe community,the

  avoidance of unwarranted sentencing disparities, and all ofthe other considerations that went

  into the original sentencing decision. A fair balancing ofthe 18 U.S.C. §3553(a)factors, leads to

 the conclusion that under this unique set of circumstances, a reduction in sentence would not be

  appropriate.




         ^Ms. Nash argues that the BOP has not followed this policy in her case. It is not clear
 whether or when the application ofthis policy was requested or should have been triggered, or why
 this policy has not been followed. The BOP recognizes Ms. Nash as having gender dysphoria.
 However,BOP reports also indicate that she has not been consistent in her own assessment of her
 gender identity. In January of2016, as part of her intake at FTC Oklahoma City, she underwent a
 mental health examination during which she"expressed confusion concerning the transfer to a male
 institution." She also stated:"I don't know how I identify. I have a lot going on right now." Later
 during the same interview she said she was transgender. The records from the mental health unit
 indicated that Ms.Nash previously stated, on August 20,2015,that "[a]s oftoday,I do not identify
 with female gender identity." Bureau of Prisons records also show that she previously reported
 "feeling uncomfortable at a female institution and requested to be re-designated to a male
 institution." (ECF #215-1). It is unclear whether these statements had any effect on the application
 of the policy, or whether other factors may have come into play. In any event. Compassionate
 Release is notthe appropriate means by which to address any alleged failure in the BOP's execution
 of its GID policy.
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 6 of 7. PageID #: 1424




          Ms. Nash is 37 years old. She pled guilty to involvement in a sophisticated and complex

  scheme involving wire fraud, mail fraud, aggravated identity theft, money laundering, and

  conspiracy to commit mail and wire fraud. (ECF #114). She was the leader of a scheme

  specifically targeting vulnerable individuals. There were over 50 identified individual victims, as

  well as a loss to Government assistance programs of over $361,000 in six states. This money

  was meant to assist needy families and unemployed, and instead was re-routed to the Defendants

  in this case. Ms. Nash has a long criminal history record offraud and theft related crimes, as

  well as two failure to comply charges. At the time of sentencing, she also had pending charges in

  two other states. (ECF #104). She has never had legitimate employment. She has served less

  than half of her 175 month sentence. For these reasons and all ofthe considerations that were


  taken into account at Ms. Hash's original sentencing, the Court finds that the full sentence is

  sufficient but not greater than necessary to comply with the purposes of sentencing, taking into

  account the nature and circumstances ofthe offense, the history and characteristics ofthe

  defendant,the need for the sentence imposed, and the sentences available. Ms. Nash is a high

 risk for recidivism, has a long history ofrepeated and progressively complex crimes, and has not

  been deterred by prior sentences. Further, she targeted vulnerable victims for identity theft. Ms.

 Hash's specific vulnerabilities were taken into account in her original sentencing and in her prior

 post-conviction proceedings. The same considerations were reviewed on appeal and her

 sentence was upheld.

         For purposes ofthis opinion, the Court considered all of Ms. Hash's filings and

 attachments, non-party filings offered on behalf of Ms. Hash,the Government's opposition(s),

 the plea agreement, and the record relating to her pre-sentence report and original sentencing. In

 addition it balanced all the factors set forth in 18 U.S.C. §3553(a). The unique combination of
Case: 1:13-cr-00467-DCN Doc #: 220 Filed: 05/25/21 7 of 7. PageID #: 1425




  factors at play in Ms. Nash's case do not support a sentence reduction in this case. For the

  reasons set forth above, the Court finds, in its discretion, under the totality ofthe circumstances,

  that the Defendant's Motions for Sentence Reduction should be DENIED. (ECF #190, 193, 209,

  213). Defendant's Motion for Allowance of Time to Respond is GRANTED,and the response

  was considered. (ECF #210). IT IS SO ORDERED.




                                                        DONALD C. NUGENT/
                                                        Senior United States Di^ct Judge

  DATE:
                         1
